Title: From John Adams to François Adriaan Van der Kemp, 20 May 1813
From: Adams, John
To: Van der Kemp, François Adriaan



My dear and respected Van der Kemp.
Quincy May 20. 1813

The promised Anecdote of Quaker Benevolence is this. In June 1775, The British Man of War Asia, took Prisoner Colonel Hitchburne, now of Dorchester dying of a paralitic Stroke, then a Boy, but an ingenious one, just out of the Offices of Saml. Fitch, and James Otis, where he had been a Student in Law. The Men of Wars Men broke open his Chest, as he was crossing Hudsons River at New York, and found two Letters from me: one to my Wife, and the other to my then Friend Col. James Warren. In these Letters the Britons and the Tories found Strong Symptoms of Independence, the very Idea, the very Imagination of which, at that time was High Treason to be hanged drawn and quatered. These Letters were to Britons and Tories a precious Treasure. They published them, immediately in their Tory Newspapers in Boston, then possessed by the British Army and Navy.... Oh! The Clamour! Oh the Rage! Oh the Fury that was raised against poor John Adams, as one of the worst of Men, aiming at Independence! The whole Body of Quakers, throughout the United States took the Alarm, and John Adams was pronounced by them to be one of the worst of Men manifestly aiming at Independence.
A year or two afterwards, The Quakers and Proprietary Gentlemen of Pensilvania, became So turbulent, intriguing and Seditious,  that Congress was compelled to take Notice of them. They Ordered their Leaders to be taken into Custody. The Committee of Congress, found the Quaker Records of their General Assemblies; in which I Saw and read, that my two Letters were producd from a Newspaper, and I was held up as one of the Worst of Men designing Independence; and to be watched and marked and avoided by The Friends. To detail the million Circumstances which attended these little Events would fill Sheets: but my Brains, my Eyes and my Fingers are worne out. “Thee must know, that We Friends, do not much Affect the Name of Adams,” is the cant of Quakers to this day. Quakers are like all other Sects. I would trust Presbyterians Congregationalists, English Episcopalians, Anabaptists, nay Papists as Soon. I have witnessed a Quaker Despotism in Pensilvania. The Sovereignty was in Quakers. The Revolution destroyed it.
You ask me what is a Wet Quaker? Soak a Piece of Buckram in Water. All, or at least Some of the Stiffness will be taken out. Spunge a Piece of glossy Broad cloth in Water and all the outside beauty, will be destroyed. A Wet Quaker, is a Soaked Buckram, and a Spunged Cloth. i.e. a Quaker relaxed a little by Reading and Experience from the Rigiddity of their Principles, and consequently read out of their Meetings, i.e excommunicated.
“What a dreary, desert? When the last Friend of the heart is gone?” I had just lost my dear Friend Dr Rush, when I read this question and it excited all my Sensibility. Yet I have dear Friends left: but not one, out of my own Family, more necessary to my happiness.
If you come to Quincy, I will Shew you a pretty Hill, and what might be made a pretty Farm, the Athenæum in Boston and a botanical Garden at Cambridge; and a friendly heart.
I damn Nobody. I am, an Atom of Intellect, with Millions of Solar Systems, over my head, under my Feet, on my right hand and on my left, before me and behind me: and my Adoration of the Intelligence that contrived and the Power that rules the Stupendous Fabric, is too profound to believe them capable of any thing unjust, mean, or cruel.
I can write no more. The Post Office has overwhelmed me this Moment with Letters and Gazettes, and a Book that you must insert in your Sketch which I advise you to Publish.
It is intitled
“Sketches of the Naval History of The United States, from the Commencement of the Revolutionary War, to the present Time, containing detailed Accounts of all the interesting Actions of the public Vessels of the United States and of Privateers; and an historical View of the Policy and Acts of the United States Government, relative to the naval Establishment Likewise an Appendix, wherein the Chief Part of the important Documents concerning the Navy are collected.
By Thomas Clark, U.S. topographical Engineer,  Philadelphia, Printed for M. Carey. 1813.
This Volume contains 177 pages of Text, and 139 pages of Appendix. It was Sent me by Mr Mathew Carey. Every Man who can read ought to possess it. A Second Edition will Soon Appear, with Additions.

John Adams